 1
 2
 3
 4                                                              JS-6
 5
 6
                         UNITED STATES DISTRICT COURT
 7
           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 8
 9    DUANE SPANN, JR.,                                  Case No. EDCV 18-1425 JGB (SPx)
10
                                            Plaintiff,
11
                  v.                                              JUDGMENT
12
      C.R. ENGLAND, INC.; COMPREHENSIVE
13
      FAMILY CLINIC, INC. d/b/a LAKESIDE
14    MEDICAL; ROCKY MOUNTAIN CARE
      CLINIC,
15
16                                      Defendants.
17
18   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
19         Pursuant to the Order filed concurrent herewith,
20
           IT IS HEREBY ADJUDGED that Plaintiff’s First Amended Complaint is
21
     dismissed without leave to amend and this action is dismissed with prejudice.
22
23    Dated: October 24, 2018
24
25                                           THE HONORABLE
                                                  HONORABLE JESUS  JE
                                                                    ESUS G.
                                                                          G. BERNAL
                                             United
                                                  d States
                                                    States District Judge
26
27
28
